DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 is amended. Claims 10 & 12 are cancelled. Claims 1-9 & 11 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 & 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claims 1-4 & 8 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination, the term “about” is herein .
Claims 5-7, 9 and 11 are rejected in view of their dependence to claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20170352871 A1) in view of Sudoh (US 2014/0231707 A1) and Song (US 2016/0276657 A1).
Regarding claims 1-8 & 11, Kim teaches a rechargeable lithium battery comprising a positive electrode including a positive active material; an electrolyte and a negative electrode ([0060]-[0082]) including a negative active material comprising a primary particle of a crystalline carbon-based material such as artificial graphite and a secondary particle that is an assembly of the primary particles ([0025]-[0026]), wherein an average particle diameter (D50) of the secondary particle is from 10 µm to 25 µm and an average particle diameter (D50) of the 002/I110 that is a ratio of X-ray diffraction intensities at a (002) plane and a (110) plane ranging from 83.33 to 133.33 ([0027]) which reads on the range in claim 8. Kim also teaches an anode density of about 1.5 g/cc to about 1.7 g/cc ([0059]) and thus a ratio of X-ray diffraction intensities of the negative active material at a (002) plane and a (110) plane and a pellet density of the negative active material ranges from about 49.01 to about 88.86 which reads on the range in claim 1. However, Kim is silent as to an aspect ratio of the primary particles ranging from about 1.5 to about 5 and the crystalline carbon-based material being a needle-cokes type crystalline carbon-based material.									Sudoh teaches a rechargeable lithium battery negative electrode including a negative active material comprising a primary particle of a crystalline carbon-based material such as coke-based artificial graphite and a secondary particle that is an assembly of the primary particles, wherein an aspect ratio of the primary particles is preferably from 1 to 4 ([0008], [0014] & [0029]).											It would have been obvious to one ordinary skill in the art, before the effective filing date of the present invention, to set an aspect ratio of Kim’s primary particles preferably from 1 to 4 because “by setting the aspect ratio of the particles to be small, a high energy density electrode satisfying the energy density required for a large battery can be produced” as taught by Sudoh ([0029]).											Moreover, one of ordinary skill in the art, before the effective filing date of the present prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. See MPEP 2144.07.
Regarding claim 9, Kim as modified by Sudoh and Song teaches the negative active material of claim 1, as shown above. Kim also teaches the negative active material further including a Si-based material or Sn-based material ([0046] & [0049]-[0050]).

Response to Arguments
Applicant’s arguments, see page 1 of applicant’s remarks, filed 07/09/2021, with respect to the rejection(s) of claim(s) 1-6, 8-9 and 11 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim, Sudoh (previously cited in the Non-Final rejection mailed on 02/09/2021) and Song as presented in the current 103 rejection above. As instantly claimed, the subject matter of claims 1-9 & 11 is found to be obvious over the combined teachings of Kim, Sudoh and Song.								In response to applicant's argument that the presently claimed invention affords the advantages of increased disordering of particles, improved impregnation properties of an electrolyte, charge and discharge characteristics as well as swelling characteristics, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In .

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727